       Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 1 of 19




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

                                                     Criminal No.
UNITED STATES OF AMERICA
                                                     Violations:
       V.

                                                     Counts One - Four: Theft of Trade Secrets
                                                     (18 U.S.C. § 1832(a)(1) & (a)(4))
(1) HAOYANG YU,
       a/k/aJACK YU,                                  Counts Five - Eight: Copying, Uploading,
       a/k/a HARRY YU,                               Downloading of a Trade Secret
       a/k/a JACK TRICON, and                        (18 U.S.C. § 1832(a)(2) & (a)(4))

(2) TRICON MMIC, LLC,                                Counts Nine - Twelve: Possession of a
                                                     Trade Secret (18 U.S.C. § 1832(a)(3) &
                                                     (a)(4))
       Defendants
                                                     Counts Thirteen - Fifteen: Smuggling
                                                     (18 U.S.C. §554)

                                                     Forfeiture Allegations:
                                                     (18 U.S.C. §§ 981(a)(1)(C) & 2323 &
                                                     28 U.S.C. § 2461(c))

                                          INDICTMENT


       The Grand Jury charges that:

                                      Introductory Allegations


       1.     HAOYANG YU ("YU"), a/k/a JACK YU, a/k/a HARRY YU, a/k/a JACK

TRICON, was bom in Harbin, China and first entered the United States in 2002 through the

student visa program. In or about June 2009, YU obtained status as a lawful permanent resident

("LPR") and on or about March 8, 2017, YU became a naturalized U.S. citizen. Since in or

about 2013, he has resided in Lexington, Massachusetts, with his wife, a Chinese national who

obtained status as a LPR in June 2009 ("YU's wife").

       2.     On or about July 24, 2014, YU began working at Analog Devices, Inc. ("ADI")
       Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 2 of 19




as a Principal Design Engineer and YU was employed at ADI until on or about July 31,2017.

At around the same time YU started working at ADI, on or about July 22, 2014, ADI had

acquired Hittite Microwave Corporation ("HMC") and its intellectual property (including its

design files and associated products) for approximately two billion dollars.

       3.      ADI is a worldwide semiconductor company, which is headquartered in Norwood

Massachusetts. It manufactures high performance analog, mixed-signal, and digital signal

processing integrated circuits used in electronic equipment. ADI has more than 100,000

customers and sells its data converters, amplifiers and linear products, radio frequency integrated

circuits, monolithic microwave integrated circuits ("MMICs"), sensors, power management

products, and processing products in interstate and foreign commerce to all states and territories

of the United States and to numerous countries throughout the world.

       4.      While employed at ADI, YU's responsibilities included the design and

development of MMIC parts. MMIC parts are a type of integrated circuits that operate at

microwave frequencies, which perform functions such as power amplification, low-noise

amplification, and high-frequency switching. They are used in radio, cellular, and satellite

communications as well as defense and aerospace applications. As a result of his position at

ADI, YU had access to data and information relating to present and future product designs

(including performance data and export control specifications), schematics, design layout and

modeling files, manufacturing and fabrication process files, and testing procedures.

       5.      To maintain a high-level of innovation in its product lines, ADI has invested

billions of dollars in research and development, including for the advancement of its MMICs

line. ADI also has invested a great deal of time and resources to designing, developing, and

testing its products so as to remain competitive in a global market. ADI considers information
       Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 3 of 19




and data regarding the development and design of ADI products its most important intellectual

property and trade secrets. Among other things, ADI considers its design layout, modeling, and

schematic design files to be trade secrets, and take steps to protect this confidential and

proprietary information.

       6.      In or about March 2017, approximately five months before YU had resigned his

employment at ADI, he established and began operating his own company, TRICON MMIC,

LLC ("TRICON") with his wife. On or about March 15,2017, YU's wife organized TRICON as

a Massachusetts limited liability company and described the business as "integrated circuit

design and service" on the Certificate of Organization. According to TRICON's website

(www.triconmmic.com), it "specializes in wide band MMIC amplifers," and serves customers in

"defense and aerospace, test and instrumentation, [and] satellite communications."

       7.      YU's wife listed the principal business address ofTRICON as "1337 Massachusetts

Avenue #109, Arlington, Massachusetts 02476" on the Certificate of Organization and Annual

Reports for 2018 and 2019 that she filed with the Secretary of Commonwealth, Corporations

Division. Similarly, "1337 Massachusetts Avenue, Suite 109, Arlington, Massachusetts" is listed

as the business address on TRICON's website. 1337 Massachusetts Avenue is the address of the


United Parcel Service ("UPS") store in Arlington, Massachusetts and # 109 is the mailbox

assigned to TRICON.

       8.      Since in or about March 2017, YU has been operating TRICON and, using its

website, to market for sale approximately 20 ADI and HMC designs as his own. The designs

and performance specifications of several of TRICON's parts are identical or virtually identical

to those sold by ADI. Indeed, YU has even used the same semiconductor fabrication plant or

foundry as ADI located in Taiwan. Further, based upon the May 28, 2019 version of TRICON's
        Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 4 of 19




website, it has been targeting ADI/HMC customers, claiming that TRICON could better serve

such customers because ADI "has hit many customers by sudden announcements of obsolete

parts." Many of the parts TRICON identified on its website as ADI obsolete parts, however,

were recently developed by ADI and are still being sold by that company. For each obsolete part

TRICON identified on its website, it listed a replacement part being sold by TRICON. These

replacement parts contained performance specifications identical or substantially similar to ADI.

On or about May 28,2019, the below chart appeared on TRICON's website:

          Pnrc             Dcsriiptioii                ADI {HittiliO                iii'o.Tticotn <Av,igo)
        iViriuiior                                                                                                  Shfa;

        tMSdSV       ' IXLs2*61te&fSw          HMClb22      more bara^        'AMMG5(Q4i^th inbre               -           -




        TM5052         2-52 GHz Driver Amp     HMC1022 with more bandwidth                                          Rdf
        TM5020        DC - 20GHz Of^r Amp        HMC465vwthimproved NF                                              ndf
        TM5021            2-20 GHz LNA           HMC462 with improved NF        AMMC-5020with improved NF
        1M5024           DC-20GHZLNA             HMC460 with improved NF                                            Rdf
        TM5029         2-20 GHz Driver Amp       HMC464 with improved NF                                            Rd£
        TM5010        DCr 20 GHzOliver Amp               HMC465                                                     Rdf
        TM5011            2-20GHzLNA                     HMC462                                                     m
        TM5014           OC-20GHZ1JNA                    HMC460                                                     Bdf
        TM5019         2-20 GHz Driver Amp               HMC464

        TM5030           2-30GHZLNA                                             AMMC-5026 with improved NF          Rdf
        TM5054            DC-30 GHz PA                   HMC994                                                     Rd£
        TM5057           DC-22GHZPA                      HMC797                                                     Rd£
        TM5058           0.1 - 22 GHz PA                 HMC998                                                     Rd£
        TM5059           0.1-22GHZPA                     HMC907                                                     Rdf
        TM7040        18 - 45 GHz Driver Amp   HMC-ALH445 with higher power             AMMC-6345            cominft soon
        TM7070        35 - 70 GHzDriver Amp              HMC1144                                             coming soon
        TM7090        50 - 95 GHz Driver Amp             AOL7003                                             cominf! soon
        TM7080        71-86GHzE-b3ndLNA                  HWC832S                                             coming soon
        TM7071            71-76 GHz PA               w/25dBmP1dB                                             coming soon
        TM7081            81-866HZPA                 w/25dBmP1dB                                             cvmfng 99on



The HMC parts identified in the chart were acquired by ADI as part of its acquisition of Hittite in

2014.


        9.           While still working at ADI, for his own economic benefit, YU downloaded

hundreds of highly confidential schematic design files as well as design layout and modeling

files, copied certain portions of those files into excel spreadsheets, and then uploaded those

spreadsheets and other confidential ADI data to his personal Google drive account. ADI's

product design files are the most sensitive and valuable intellectual property it owns. For
       Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 5 of 19




instance, the files associated with HMC994A - just one of the ADI parts for which YU stole

design files and is marketing on his website - are worth millions of dollars, which includes both

the cost of the research and development and the yearly profits from the sale ofthat product.

The HMC994A product is a wideband frequency amplifier that is used in aerospace and defense

applications, fiber optics, satellite communications, and instrumentation. YU used the files he

copied, downloaded, and misappropriated from ADI for his own company, TRICON, to market,

manufacture, and sell products to customers located in the United States as well as foreign

countries.


        10.    On or about July 31,2017, YU had signed an agreement with ADI indicating that

upon termination ofhis employment, he had surrendered all proprietary information or data to

ADI. Nevertheless, in or about December 2018, YU had in his possession ADI files associated

with confidential design techniques, layout files, production steps, customer financial

information, competition strategy and marketing information, and pricing information. YU

maintained these files in his Google drive account for his own economic benefit.

       11.     ADI has used a number of reasonable measures to protect its confidential and

proprietary information, including trade secrets, such as:

               a. Restricting physical access to its facilities worldwide and requiring company

                   issued badges to access company facilities;

               b. Restricting access to ADI computer systems by controlling the devices that

                   could connect to the ADI network, using network security mechanisms and

                   firewalls to protect the information on the network from being exfiltrated,

                   limiting the programs that could be installed on company devices, requiring a

                   user name and strong password to access the corporate network, restricting
       Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 6 of 19




                    access to files containing proprietary and confidential information about the

                    design and manufacture of ADI parts to employees with a need to know;

               c. Requiring employees to sign a form acknowledging that they would not

                    disclose or use any confidential information of ADI for their own purposes or

                    for the benefit of any other person;

               d. Requiring any non-employee, including vendors or customers, to sign a non

                    disclosure agreement before sharing any ADI confidential information with

                    them; and

               e.   Requiring employees leaving the company to attend an exit interview, during

                    which the employee is reminded ofthe obligation to protect confidential and

                    proprietary information of ADI, required to acknowledge in writing that they

                    will not use or disclose any ADI proprietary information, and required to

                    confirm that they have surrendered to ADI any copies of any proprietary

                    information or data in their possession.

       12.     On or about July 31,2017, YU resigned from ADI and terminated his employment

as its Principal Design Engineer. From in or about August 2017 to the present, YU has been

working at a cleared defense contractor while simultaneously operating TRICON and selling

parts that are identical, or substantially similar, to ADI products and which incorporate ADI's

stolen trade secrets. YU has also used TRICON to illegally export several parts to Spain by

concealing both his true name and the export control classification number of the parts being

exported on the shipping documents.
          Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 7 of 19




                                       COUNTS ONE-FOUR
                            Theft and Attempted Theft of a Trade Secret
                                 (18 U.S.C. § 1832(a)(1) & (a)(4))

          The Grand Jury charges:

          13.    The allegations contained in paragraphs 1 through 12 of this indictment are re-

alleged and incorporated as if set forth fully herein.

          14.    Between in or about September 2016 and in or about July 2017, in the

District of Massachusetts, the defendant,

                                       (1) HAOYANG YU,
                                            a/k/aJACKYU,
                                            a/k/a HARRY YU,
                                            a/k/aJACKTRICON,

with the intent to convert a trade secret to the economic benefit of a person other than ADI, and

intending and knowingthat the offensewould injure ADI, did knowingly steal, and appropriate

without authorization, and did attemptto do so, trade secretsowned by ADI, specifically,

information and data contained in computer files and specified in each count below, which was

related to a product used in and intended for use in interstate and foreign commerce:

    Count                                   Description of Trade Secret

      1         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMICpartHMC994A;

      2         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMIC partHMC462;

      3         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMIC part HMC465; and

     4          Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMIC part ADL7003.


                                                 7
Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 8 of 19




All in violation of Title 18, United States Code, Sections 1832(a)(1) and 1832(a)(4).
          Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 9 of 19




                                      COUNTS FIVE-EIGHT
   Copying, Uploading, Downloading, and Attempted Copying, Uploading, Downloading of a
                                             Trade Secret
                                  (18 U.S.C. § 1832(a)(2) & (a)(4))

          The Grand Jury further charges:

          15.    The allegations contained in paragraphs 1 through 12 ofthis indictment are re-

alleged and incorporated as if set forth fully herein.

          16.    Between in or about September 2016 and in or about July 2017, in the

District of Massachusetts, the defendant,

                                       (1) HAGYANG YU,
                                            a/k/aJACKYU,
                                            a/k/a HARRY YU,
                                            a/k/aJACKTRICON,

with the intent to convert a trade secret to the economic benefit of a person other than ADI, and

intending and knowing that the offense would injure ADI, did knowingly and without

authorization, copy, duplicate, download, upload, and replicate a trade secret owned by ADI, and

attempt to do so, specifically, information and data contained in computer files and specified in

each count below, which was related to a product used in and intended for use in interstate and

foreign commerce:

   Count                                    Description of Trade Secret

      5         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMICpartHMC994A;

      6         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMICpartHMC462;

      7         Performance data and specifications, schematics, design layout and modeling
                files, manufacturing and fabrication process files, and testing procedures for
                MMIC part HMC465; and
Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 10 of 19




       Performance data and specifications, schematics, design layout and modeling
       files, manufacturing and fabrication process files, and testing procedures for
       MMIC partADL7003.


All in violation of Title 18, United States Code, Sections 1832(a)(2) and 1832(a)(4).




                                        10
      Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 11 of 19




                                    COUNTS NINE - TWELVE
                       Possession and Attempted Possession of a Trade Secret
                                 (18 U.S.C. § 1832(a)(3) 8c (a)(4))

          The Grand Jury further charges:

          17.    The allegations contained in paragraphs 1 through 12 of this indictment are re-

alleged and incorporated as if set forth fully herein.

          18.    On or about December 7,2018, in the District of Massachusetts, the defendant,

                                       (l)HAOYANGYU,
                                           a/k/aJACKYU,
                                          a/k/a HARRY YU,
                                          a/lc/aJACKTRICON,

with the intent to convert a trade secret to the economic benefit of person other than ADI, and

intending and knowing that the offense would injure ADI, did knowingly possess a trade secret

owned by ADI, knowing the same to have been stolen and appropriated, obtained, and converted

without authorization, and did attempt to do so, specifically, information and data contained in

the computer files located in YU's Google Drive account specified in each count below, which

was related to a product used in and intended for use in interstate and foreign commerce:

    Count                                             File name


      9         An excel spreadsheet entitled "temp.xlsx" containing contents of product
                modeling files generated by ADI's Gallium arsenide (GaAs) modeling group
                that was located in a restricted access portion ofADI's computer network;

     10         An excel spreadsheet entitled "projects.xlsx" containing, among other things,
                design teclmiques, production steps, manufacturing details and processes,
                pricing and financial information, and marketing information pertaining to
                numerous ADI parts including HMCl 114, HMC7203/4, HMC994, HMC7950,
                HMC998, HMC863, HMC8257, HMC8205, HMC907, HMC797, and
                ADL7003;  •

     11         A power point file entitled "2014-now.pptx" containing, among other things,
                information from a design file for a ADI HMC8257 amplifier; and




                                                 11
Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 12 of 19




12      An excel spreadsheet entitled "status.xlsx" containing customer financial
        information including ADI parts sold to each customer, the quantity of each ADI
        part purchased, and the price chargedto each customerfor each API part.


 All in violation of Title 18, United States Code, Sections 1832(a)(3) and 1832(a)(4).




                                         12
      Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 13 of 19




                                 COUNTS THIRTEEN - FIFTEEN
                                              Smuggling
                                           (18 U.S.C. § 554)

         The Grand Jury further charges:

         19.    The allegations contained in paragraphs 1-12 are hereby re-alleged and

incorporated by reference as if fully set forth herein.

         20.    On or about the dates listed as to each count, in the District of Massachusetts and

elsewhere, the defendants

                                       (1)HAOYANGYU,
                                           a/k/aJACKYU,
                                           a/k/a HARRY YU,
                                           a/k/a JACK TRICON; and

                                       (2) TRICON MMIC, LLC,

did fraudulently and knowingly buy, sell, receive, and facilitate the transportation, concealment,

and sale of merchandise, articles, and objects described more fully below, contrary to the laws

and regulations of the United States; and did fraudulently and knowingly export and send and

cause to be exported and sent from the United States merchandise, articles, and objects contrary

to the laws and regulations ofthe United States, that is, 50 U.S.C. § 1705,15 C.F.R.

§§ 736.2(b)(10), 758.1, 764.2, Executive Order 13222, and Export Control Reform Act of 2018,

50 U.S.C. §4819:


  Count            Approximate Date of Export                       Item Description


    13                      May 31,2018                   Two electronic integrated circuits,
                                                          part number TM5054

    14                    June 18,2018                    Two electronic integrated circuits,
                                                          part number TM5054

    15                 November 29, 2018                  Five electronic integrated circuits,
                                                          part number TM5054


                                                 13
Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 14 of 19




All in violation of Title 18, United States Code, Sections 554 and 2.




                                        14
      Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 15 of 19




                  THEFT OF TRADE SECRETS FORFEITURE ALLEGATION
                                         (18U.S.C. §2323)

        21.    Upon conviction of one or more ofthe offenses inviolation ofTitle 18, United

States Code, Section 1832, set forth in Counts Onethrough Twelve of this Indictment, the

defendant

                                          (1) HAGYANG YU,
                                           a/k/aJACKYU,
                                           aTk/a HARRY YU,
                                           a/k/aJACKTRICON,

 shall forfeit to the United States, pursuant to Title 18, United States Code, Section 2323:

                a. any article, the making ortrafficking ofwhich is, prohibited under section 506
                    of title 17, or section 2318,2319,2319A, 2319B, or 2320, or chapter 90, of
                   this Title 18;

                b. any property used, or intended to beused, in any manner orpart to commit or
                   facilitate the commission of the offense; and

                c. any property constituting orderived from any proceeds obtained directly or
                   indirectly as a resultof the commission of the offense.

        22.    If any oftheproperty described inParagraph 21,above, asbeing forfeitable

pursuant to Title 18, United States Code, Section 2323, as aresult ofany act or omission ofthe
defendant ~

               a. cannotbe locatedupon the exerciseof due diligence;

               b. has been transferred or sold to, or deposited with, a third party;

               0. has beenplaced beyondthe jurisdiction of the Court;

               d. has been substantially diminished in value; or

               e. has beencommingled with otherproperty which cannot be divided without
                   difficulty;

it is the intention of the United States, pursuant to Title 18, United States Code, Section

2323(b)(2)(A), incorporating Title 21, United States Code, Section 853(p), toseek forfeiture of

                                                 15
     Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 16 of 19




any other property ofthe defendant up to the value ofthe property described in Paragraph 1
above.


         Allpursuant to Title 18, United States Code, Section 2323.




                                                16
      Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 17 of 19




                          SMUGGLING FORPEITURE ALLEGATION
                        (18 U.S.C. § 981(a)(1)(C) and 28 U.S.C. § 2461(c))

        23.     Upon conviction ofone or more oftheoffenses inviolation ofTitle 18, United

States Code, Section 554, set forth in Counts Thirteen throughFifteen of this Indictment, the

defendants

                                       (1)HAOYANGYU,
                                           a/k/aJACKYU,
                                           a/k/a HARRY YU,
                                           a/k/a JACK TRICON, and

                                       (2) TRICON MMIC, LLC,

 shall forfeit to theUnited States, pursuant to Title 18, United States Code, Section 981(a)(1)(C),

 and Title28, United States Code, Section 2461(c), anyproperty, real or personal, which

 constitutes or is derived fromproceeds traceable to the offenses.

        24.    If any oftheproperty described inParagraph 23, above, asbeing forfeitable

 pursuant toTitle 18, United States Code, Section 981(a)(1)(C), and Title 28, United States
 Code, Section 2461(c), as a result of any act or omission of the defendants -

               f. cannotbe locatedupon the exerciseof due diligence;

               g. has been transferred or sold to, or deposited with, a third party;

               h. has beenplacedbeyond thejurisdiction ofthe Court;

               i. has been substantially diminished in value; or

               j. has been commingled with other property which cannot bedivided without
                   difficulty;

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),

incorporating Title 21, United States Code, Section 853(p), to seek forfeiture ofany other
property ofthe defendants up tothe value ofthe property described inParagraph 1above.



                                                 17
     Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 18 of 19




       All pursuant to Title 18, United States Code, Section 981(a)(1)(C), and Title 28, United
States Code, Section 2461(c).




                                               18
      Case 1:19-cr-10195-WGY Document 1 Filed 06/11/19 Page 19 of 19




                                             A TRUE BILL




                                             FOREPERSON OF THE GRAND JURY




 reorge Varghese
Assistant U.S. Attorneys




DISTRICT OF MASSACHUSETTS, Boston, MA                       June 11, 2019




Returned into the District Court by the Grand Jurors and filed.




Deputy Clerk




                                                19
